Citation Nr: 0127049	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

2.  Entitlement to service connection for colon cancer 
secondary to exposure to herbicides during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the veteran's claim for an increased rating for 
service-connected post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling.  In June 2001, the RO 
denied a claim of entitlement to service connection for colon 
cancer secondary to exposure to herbicides during service.  

The Board notes that in August 1997, the RO denied a claim of 
entitlement to nonservice-connected pension.  A timely notice 
of disagreement was received.  However, in a letter received 
in September 1997, before a statement of the case could be 
issued, the veteran withdrew his appeal.  This issue is 
therefore not before the Board at this time.  

In September 2001, a videoconference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran asserts that an increased rating is warranted for 
his PTSD, currently evaluated as 50 percent disabling.  He 
further argues that service connection is warranted for colon 
cancer secondary to exposure to herbicides during service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  Of particular note, under the VCAA, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  This duty may include providing a 
claimant with a medical examination and/or making reasonable 
efforts to obtain private records.  See 38 U.S.C. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(1)).  

A review of the transcript of the veteran's hearing, held in 
September 2001, shows that he stated the following: he had 
not worked since 1995; he was receiving VA psychiatric 
treatment twice a week; a VA examiner told him that his PTSD 
symptoms were "regressing" and getting worse; and he had 
taken an overdose of pills the year before because he was 
frustrated about his car being vandalized.  

The most recent records of VA treatment in the claims file 
are dated in June 2000, and the claims file does not include 
any treatment records involving a suicide attempt in 2000.  
On remand, an attempt should be made to obtain the veteran's 
current VA PTSD treatment records, as well as the records of 
treatment (VA or otherwise) for his suicide attempt in 2000.  
See 38 U.S.C. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995). 

In addition, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous examination which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, given the veteran's argument that his PTSD has 
worsened since his last examination, and the lack of current 
PTSD treatment records, to include treatment for a reported 
suicide attempt in 2000, the Board has determined that a 
remand is required for another PTSD examination based on a 
full review of the claims file.  Furthermore, as there is an 
issue as to whether the veteran is unemployable due to his 
PTSD, the examiner should provide an opinion as to the effect 
that the veteran's PTSD has upon his ability to work. 

Finally, with regard to the claim for colon cancer, the RO 
denied this claim in June 2001.  In August 2001, a timely 
notice of disagreement was received.  However, a statement of 
the case (SOC) has not been issued. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.  Therefore, on remand, the RO should issue an SOC 
to the veteran on the issue of service connection for colon 
cancer.

The claim is therefore REMANDED to the RO for the following 
development:

1.   With regard to its June 2001 denial 
of the veteran's claims for colon cancer, 
the RO should furnish a statement of the 
case to the veteran.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal.  

2.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
PTSD since June 2000, to include any 
treatment for a suicide attempt in 2000, 
and any VA treatment in Montgomery, 
Alabama, the records of which are not 
currently associated with the claims 
file.  If the veteran indicates that 
additional records are available, the RO 
should obtain and associate those records 
with the claims file.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and degree of 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  The examiner should 
provide an opinion as to the effect that 
the veteran's PTSD has upon his ability 
to work.

4.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and afford a reasonable period 
of time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)


